Case 1:19-cv-04476-ER Document 29 Filed 07/23/20 Page 1of11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JOSEPH LICHTER, individually and on : Docket No. 1:19-cv-04476
behalf of all others similarly situated
Plaintiff,
vs.
BUREAU OF ACCOUNTS CONTROL,
INC.

Defendant.

 

 

REPLY BRIEF IN SUPPORT OF DEFENDANT BUREAU OF ACCOUNTS CONTROL,
INC. NOTICE OF CROSS MOTION FOR PARTIAL SUMMARY JUDGMENT

 

Law Offices of Peter Cipparulo, III, LLC
349 Route 206, Suite K

Hillsborough, NJ 08844

(908) 275-8777

Attorney for Defendant

Peter Cipparulo, II]
On the brief
Case 1:19-cv-04476-ER Document 29 Filed 07/23/20 Page 2 of 11

TABLE OF CONTENTS

PRLIMINARY STATEMENT.................0ccccccccccseccueceeeeeeceeseesssseuscerecurecesecereeees 1
LEGAL ARGUMENT voscsexseecsrvpaunesumsungwecieyenenee0es sivahiteaimnnnmamennrnnmraneaaannanenumanaamnanment 3
A. Plaintiff is familiar with P. Susan Perrotty.......0..0..0.. ccc ccccccuceeceececcceceuscucececencuss a
B. The Scrivener’s Error Regarding Answer to Paragraph 29 is Irrelevant ................ 3

C. The Documents Under the Letterhead Bergen Urological Associates, PA are
BOMISSID C vciiiiss csctirnsnrenranemenenesamnemsameceavenee ta suncewcreavewnenranaesasivngn~se veedawawbiede evaceeeee
Case 1:19-cv-04476-ER Document 29 Filed 07/23/20 Page 3 of 11

TABLE OF AUTHORITIES

Al-Mohammedi v. City of Buffalo, No. 13-CV-1020, 2016 WL 1748264, at *3 (W.D.N.Y.
Mar. 292016)........... ccc cece cece cee ee eee ee ee teeseeceeeeeeeteeeeeneeseetueueteteetetueneesentutestnterenees

 

 

 

Cloman «Johnson. 9eo F.2d 1314, 1218 (2%, Cif 2010 icc occevecnnvsnesenscanmpaserysnsaacensn 8
Kroelnicki v. Siegel, 290 F.3d 118, 127 (29. Cir 2002)....... 0. cece cc cecceeeeeeeeeseesuneanes 7
Parsons v. Honeywell, Inc., 929 F.2d 901, 908 (2d Cir. 1991) )........ 0. eee eee es 6
Realuyo v. Diaz, 2006 WL. 695683 (S.DN, Yo) ccesecsosesumnnces sesmnemneeneurere me enemenee 5
Stonehart v. Rosenthal, 2001 WL 910771 (S.D.N.LY.)........ 0c ccc ec eee eee eeeeee esse ees 7
U.S. v. Alvarez-Porras, 643 F. 2d 54 (27 Cir. 1981)... eeec cece eceeeeeeeeee sees 5
Vangorden v. Second Round, Limited 897 F. 3d 433 (2nd. Cir. 2018)..............0.....4. 6
Rules

Federal Rule of Civil Procedure 15 AV 2) cneserann cavnereverimememennsiwe so eancanaweanrecmemacans 4
Federal Rule of Evidence 803(6) ..............cccccc cece nc ec eee eeeees essences eases eeeseueeenseenenn 4

Federal Rule of Evidence Rule 801(d)(2)(A)(B)..................cccececescecsecseseccesecceceeeseess 5
Case 1:19-cv-04476-ER Document 29 Filed 07/23/20 Page 4 of 11

PRELIMINARY STATEMENT

Defendant has filed a cross-motion for summary judgment based on plaintiff's
allegations that defendant violated the Fair Debt Collection Practices Act (“FDCPA’).
This legal memorandum is submitted in reply to plaintiffs opposition. The crux of the
plaintiffs allegations is that plaintiff believes he owed a debt to New Jersey Urology, LLC
for a service received on August 3, 2016. Defendant Bureau of Accounts Control, Inc.
attempted to collect a debt from plaintiff for a service rendered by Bergen Urological
Associates, PA. Plaintiff asserts that since he believes that he owed the debt to New
Jersey Urology, LLC that BAC violated the FDCPA by collecting on behalf of the wrong
creditor. Plaintiff appears to now attempted to shift his theory by claiming that since he
owed no debt to anyone, there is a violation of the FDCPA. However, the uncontroverted
facts show that defendant fully complied with the FDPCA and that the purposes of the
FDCPA were fulfilled during the collection.

Plaintiff provides no basis for his belief and no documentation showing that he
incurred a debt with New Jersey, LLC. He fails to provide a doctor's note that he was at
New Jersey Urology, LLC or any billing from New Jersey Urology, LLC. The only
evidence the plaintiff provides is his conclusory declaration that he did receive treatment
with New Jersey Urological Associates, PA. Since the matter was sent to collections,
which plaintiff does not dispute, plaintiff provides no explanation as to why he did not
produce any billing documentation.

In fact, the undisputed facts reveal that he incurred the debt with Bergen Urological
Associates, PA. The undisputed facts show that Bergen Urological Associates placed

the debt to defendant for collection. This is confirmed through defendant's collection

1|Page
Case 1:19-cv-04476-ER Document 29 Filed 07/23/20 Page 5of11

notes. The undisputed facts show that BAC sent to collection notices to plaintiff dated
December 28, 2017 and February 8, 2018 advising that he owed a debt to Bergen
Urological Associates, PA. The undisputed facts further show that plaintiff signed two
documents, dated August 3, 2016, the date of service for which defendant collected for
Bergen Urological Associates, PA. One document is under the letterhead of Bergen
Urological Associates, PA and is entitled “Financial Policy’. Mr. Lichter admitted that he
signed that document. The other documents concern Bergen Urological Associates PA’s
policy regarding types of insurance payments. Once again, Mr. Lichter admits to signing
this document.

Simply stated, there is no evidence that plaintiff incurred a debt to New Jersey
Urology, LLC. Plaintiff, in his opposition, raises false issues in an attempt to divert the
Court from very simple proofs showing that the plaintiff incurred a debt with Bergen
Urological Associates. These issues are as followings:

1. that plaintiff does not know the identity of, P. Susan Perrotty, who signed a
declaration in support of the moving papers:

2. The scrivener’s error regarding the Answer to paragraph 29 is relevant;

3. That the documents signed by Mr. Lichter should not considered by the Court
as they should not be considered business records under Federal Rule of Evidence

803(6); and

4. that the recalling of the debt by the underlying creditor Bergen Urology
Associates, even assuming that is admissible, is relevant.

Bureau of Accounts Control, Inc. will address, each of these arguments, in these papers.
Case 1:19-cv-04476-ER Document 29 Filed 07/23/20 Page 6 of 11

ARGUMENT

|. Plaintiff is familiar with P. Susan Perroty

In defendant's moving papers, it submitted a declaration by P. Susan Perrotty. In
defendant's answer to Interrogatory No. 25, it identified Ms. Perrotty as the owner of BAC,
Services, Inc. (See Exhibit J). In addition, defendant submits a supplemental declaration
by Ms. Perrotty identifying her as the sole shareholder of Bureau of Account’s Control,
Inc. and that as owner she is fully familiar with and implemented its business practices
(See Exhibit K). Therefore, the foundational basis for Ms. Perrotty’s declarations is
provided.

ll. The Scrivener’s Error Regarding Answer to Paragraph 29 is Irrelevant

1. As originally set forth in Cipparulo declaration, attached, as Exhibit A to the
moving papers, plaintiff was well aware that Defendant denied that plaintiff owed a debt
to New Jersey Urology and, thus, has not been prejudiced. The issue was addressed in
discovery and in defendant's discovery responses. This is further true because in the
very same Answer, defendant denied the plaintiff did not owe the debt to Bergen
Urological Associates. Further, plaintiff was specifically asked if defendant made any
admissions that plaintiff would rely on in support of its case and plaintiff denied any such
admissions.

Further under Federal Rule of Civil Procedure 15(a)(2), “an amendment to a
pleading may be made with the opposing party's consent! or the Court's leave. The court

should freely give leave when justice so requires.” Rule 15 of the Federal Rules of

 

* At time of preparation of this legal memorandum, plaintiff has not advised if he would consent to amendment.

3
Case 1:19-cv-04476-ER Document 29 Filed 07/23/20 Page 7 of 11

Civil Procedure provides that leave to amend the pleadings should be “freely give[n] ...
when justice so requires.” Fed.R.Civ.P. 15(a)(2). “The rule in this Circuit has been to allow
a party to amend its pleadings in the absence of a showing by the nonmovant of prejudice
or bad faith.” Block v. First Blood Assocs., 988 F.2d 344, 350 (2d Cir.1993). Defendant
will move immediately to amend its pleading, and as demonstrated, no prejudice has been

incurred by plaintiff.

lll. The Documents Under the Letterhead Bergen Urological Associates, PA are
admissible.

Plaintiff suggests that the two documents attached as Exhibit H under the
letterhead of Bergen Urology Associates, PA are inadmissible as Business Records
under Evidence Rule 803(6). However, the documents are offered under Evidence
Rule 801(d)(2)(A)(B). Under that Evidence Rule, an opposing Party’s Statement is not
hearsay if it is offered against the opposing party if that statement was made either as
(A) by the party in an individual or representative capacity or (B) is one the party
manifested or believed to be true.

In reviewing the document “Financial Policy” under the letterhead Bergen
Urological Associates, the document states “We are committed to providing you with the
best possible care” and further advises in Bold and Capital Letters “ANY PATIENT
THAT DOES NOT KEEP AN APPOINTMENT OR CANCELS WITHOUT 24 HOURS
NOTICE WILL BE CHARGED A FEE OF $50. In the Second Document it is once
again stated that “Bergen Urological Associates is committed to making your experience

with us as comfortable as possible.” The letter further advises the “We have been
Case 1:19-cv-04476-ER Document 29 Filed 07/23/20 Page 8 of 11

advised by your insurance provider that reimbursement for services provided by our
office may be sent to you rather than Bergen Urological Associates.” It also states that
in that case the check should be signed over to “FOR PAYMENT TO BERGEN
UROLOGICAL ASSOCIATES FOR SERVICES RENDERED”. This all demonstrates
conclusively that the services were provided by Bergen Urological Associates, PA and
not New Jersey Urology, LLC. Plaintiff freely admits to signing the documents. His
declaration provides no explanation as to why he signed these documents if he believed
his services were from New Jersey Urological, LLC.

Unquestionably, these documents fall under Evidence Rule 801(d)(2)(A)(B). As
stated in Realuyo v. Diaz, 2006 WL 695683 (S.D.N.Y.), a statement is not hearsay if it is
offered against the party making the statement and is the party's own statement. Id at.
*5. In U.S. v. Alvarez-Porras, 643 F. 2d 54 (2"¢ Cir. 1981), the Court held out of court
statements are admissible against party-opponents offered against a party as an
admission. Id. at 56-57. As such, the documents demonstrate that Mr. Lichter
occurred services by Bergen Urological Associates.

IV. Mr. Lichter incurred a debt with Bergen Urological Associates

Plaintiff places great reliance on the collection account notes attached to
defendant’s moving papers as Exhibit G. In particular, plaintiff references a note dated
2/18/19 regarding a call from Bergen Urological Associates that states “Please cancel
this account as a corrected claim needed to be sent to the ins. co. in a timely manner
and our follow up team failed to so therefore the balance will be written off as the patient

should not have been liable for it.” Plaintiff also claims that the collection notes
Case 1:19-cv-04476-ER Document 29 Filed 07/23/20 Page 9 of11

indicate plaintiff disputed the account prior to suit being filed.* First, this Court should
not consider any statements in the Collection notes as admissible. While the Collection
Notes are admissible through the Business Record Exception under Evidence Rule
803(6), the statements contained in those notes are inadmissible

hearsay. “[S]tatements of witnesses or complaints within [the] reports ...

are hearsay unless they fit into an independent exception to the hearsay rule.” Al-
Mohammedi v. City of Buffalo, No. 13-CV-1020, 2016 WL 1748264, at *3 (W.D.N.Y.
Mar. 29, 2016) (citing Parsons v. Honeywell, Inc., 929 F.2d 901, 908 (2d Cir.

1991) ), report and recommendation adopted sub nom. Al-Mohammedi v. City of

Buffalo, No. 13-CV-01020, 2017 WL 163388 (W.D.N.Y. Jan. 17, 2017).

 

Thus, this Court should not consider any of the Statements in the Collection
Account Notes and end its inquiry there. However, even if the Court was to consider to
those statements, it is of no consequence. Plaintiff in reliance of those statements has
now shifted his theory from he incurred a debt with New Jersey Urology, LLC instead of
Bergen Urological Associates, PA to plaintiff did not incur any debt with Bergen
Urological Associates, PA and, thus, he was sent an improper collection letter under the
FDCPA.

Plaintiff primarily relies on Vangorden v. Second Round, Limited 897 F. 3d 433
(2 Cir. 20180 to support this new evolving argument. However, in Vangorden, supra,
the debt collector sent a collection letter on an account that plaintiff had settled with the
underlying creditor five years earlier! Id. at 437. In that case, the defendant made the

argument that plaintiff had no right to file suit because it did not dispute the debt. Id. at

 

* The notes reference that plaintiff's wife inquired about the debt not the plaintiff.

6
Case 1:19-cv-04476-ER Document 29 Filed 07/23/20 Page 10 of 11

440. This is not the argument defendant is making. Defendant is simply asserting, in
context of the overall history of the debt, that plaintiff himself never disputed the debt not
that forecloses his ability from filing suit under the FDPA. Under the plaintiff's new
theory any time a debt collector sent out a notice that a dispute was verified as correct
would mean a violation of the FDCPA. This illogical conclusion, obviously, is not stated
in Vangorden. As held in Stonehart v. Rosenthal, 2001 WL 910771 (S.D.N.Y., Judge
Scheindin), “A debt collector must be able to rely on representations from his client as to
the amount of the debt. The FDCPA doe not require debt collectors to conduct
independent investigations of the information provided by clients when collecting a
debt.” Id. at *4.

Thus, here it is undisputed that defendant received a collection account from
Bergen Urological Associates. Plaintiff, although, claiming he did not receive those
services from Bergen Urological Associates, PA can point to no evidence that he did not
receive those services from Bergen Urological Associates, PA. He does not produce an
invoice, an insurance Explanation of Benefits, a doctor's note, an appointment note, a
letter or anything from New Jersey Urology, LLC. Defendant properly collected on the
account it received from Bergen Urology Associates.

As stated in Kroelnicki v. Siegel, 290 F.3d 118, 127 (2°. Cir. 2002), “the
legislative history of the passage of the FDCPA explains that the need for
the FDCPA arose because of collection abuses such as use of “obscene or profane
language, threats of violence, telephone calls at unreasonable hours, misrepresentation

of a consumer's legal rights, disclosing a consumer's personal affairs to friends,
Case 1:19-cv-04476-ER Document 29 Filed 07/23/20 Page 11 of 11

neighbors, or an employer, obtaining information about a consumer through false
pretense, impersonating public officials and attorneys, and simulating legal process.”
The FDCPA was passed to protect consumers from deceptive or harassing actions
taken by debt collectors. To effectuate this purpose, we review claims

of FDCPA violations under the so-called least-sophisticated-consumer standard in order
to: “(1) ensure[ ] the protection of all consumers, even the naive and the trusting,
against deceptive debt collection practices, and (2) protect[ ] debt collectors against
liability for bizarre or idiosyncratic interpretations of collection notices.” Clomon v.
Jackson, 988 F.2d 1314, 1320 (2d Cir.1993). Here, the FDCPA’s concerns are not
implicated. As such, plaintiffs motion for summary judgment must be denied and

defendant's motion for summary judgment granted.

CONCLUSION
Based on the foregoing, it is respectfully requested that this Court should grant
defendant's cross-motion for summary judgment and deny plaintiff's motion for

summary judgment.

LAW OFFICES OF PETER CIPPARULO, Ill, LLC

PETER CIPPARULO, III
349 Route 206, Suite K
Hillsborough, NJ 08844
(908) 275-8777
Attorney for Defendant

Dated: July 23, 2020
